******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
KLEEN ENERGY SYSTEMS, LLC v. COMMISSIONER
     OF ENERGY AND ENVIRONMENTAL
              PROTECTION
                (SC 19362)
      Palmer, Zarella, Eveleigh, Espinosa and Robinson, Js.
      Argued April 21—officially released November 3, 2015

  Michael A. Kurs, with whom were Lee D. Hoffman
and, on the brief, Megan Youngling Carannante, for
the appellant (plaintiff).
  Seth A. Hollander, assistant attorney general, with
whom were Clare E. Kindall, assistant attorney general,
and, on the brief, George Jepsen, attorney general, and
Gregory D’Auria, solicitor general, for the appellee
(defendant).
  Vincent P. Pace, for the appellee (intervening defen-
dant Connecticut Light and Power Company).
  Joseph A. Rosenthal, for the appellee (intervening
defendant Office of Consumer Counsel).
                         Opinion

   ESPINOSA, J. The issue in this appeal is whether the
defendant, the Commissioner of Energy and Environ-
mental Protection, acting through the Public Utilities
Regulatory Authority (authority),1 had jurisdiction to
resolve a dispute between the parties to a contract
relating to the provision of electrical capacity. Pursuant
to General Statutes § 16-243m,2 the authority conducted
a proceeding to develop a form contract between elec-
tric distribution companies and generators of electrical
capacity for the purpose of reducing certain federally
mandated charges to consumers. The plaintiff, Kleen
Energy Systems, LLC, an electric generating facility,
entered into such a contract with Connecticut Light
and Power Company (power company), an electric dis-
tribution company. Thereafter, a dispute arose concern-
ing the proper interpretation of the contract’s pricing
provision. Pursuant to the request of Waterside Power,
LLC (Waterside), which had entered into a similar con-
tract with the power company, the authority conducted
proceedings to resolve the dispute. The plaintiff was a
participant in, but not a party to, those proceedings.
After the authority issued a decision resolving the dis-
pute, Waterside filed a petition for a declaratory ruling
in which it challenged the decision. The authority issued
a declaratory ruling denying the relief sought by Water-
side. The plaintiff then filed an administrative appeal
from the authority’s ruling in which it claimed, among
other things, that it had a contractual right to submit
the dispute to arbitration and that the authority lacked
jurisdiction to issue a declaratory ruling to resolve the
dispute. After a remand to the authority and an addi-
tional administrative appeal from the decision on
remand, the trial court ultimately concluded that the
authority had jurisdiction to issue a declaratory ruling
to resolve the dispute and that the plaintiff had waived
its contractual right to arbitration. The trial court also
determined that the authority had properly resolved
the dispute and dismissed the plaintiff’s appeals. This
appeal followed.3 We conclude that the trial court
improperly determined that the authority had jurisdic-
tion to resolve the pricing dispute. Accordingly, we
reverse the judgment of the trial court on that issue.
Because this conclusion renders the plaintiff’s appeal
from the authority’s decision on remand moot, we
affirm the judgment of the trial court dismissing this
appeal on this alternative ground.
  The record reveals the following facts that were
found by the trial court or that are undisputed, and
procedural history. The authority is required pursuant
to § 16-243m (a) to ‘‘identify those measures that can
reduce federally mandated congestion charges, as
defined in section 16-1,4 and that can be implemented,
in whole or in part, on or before January 1, 2006.’’
(Footnote added.) As a general matter, federally man-
dated congestion charges arise when there is insuffi-
cient electrical capacity to meet demand in a particular
area, and they are borne by consumers. Measures to
reduce such charges include ‘‘contracts between an
electric distribution company . . . and an owner of
generation resources for the capacity of such
resources.’’ General Statutes § 16-243m (a). For pur-
poses of § 16-243m, ‘‘capacity’’ is not electricity itself,
but is the ability to produce electricity when required.
   Pursuant to the procedures set forth in § 16-243m,
the authority was required: (1) to conduct a contested
case in order to establish the principles and standards
to be used in developing and issuing a request for pro-
posals to potential electrical capacity generation
resources (capacity resources); General Statutes § 16-
243m (b); (2) to conduct a proceeding to develop and
issue a request for proposals; General Statutes § 16-
243m (c); and (3) to evaluate the proposals it received.
General Statutes § 16-243m (g). The authority carried
out this multistep process in several proceedings, two of
which are relevant to this appeal. In the first proceeding,
Docket No. 05-07-14PH02, which was an uncontested
case for purposes of the Uniform Administrative Proce-
dure Act (UAPA);5 General Statutes § 4-166 et seq.; the
authority approved the final form of the contract to be
used between capacity resources and electric distribu-
tion companies, known as the master agreement (mas-
ter agreement proceeding). The master agreement
contained a dispute resolution provision that provided
for three levels of dispute resolution, culminating in
binding arbitration.6 In the second proceeding, Docket
No. 07-04-24, which was a contested case for purposes
of the UAPA, the authority evaluated and approved four
nearly identical specific capacity contracts, including
the master agreement between the plaintiff and the
power company (Kleen Energy master agreement) and
the master agreement between Waterbury Generation,
LLC (Waterbury Generation), and The United Illuminat-
ing Company (capacity contract proceeding). In addi-
tion to the plaintiff and Waterbury Generation,
Waterside and Ameresco CT, LLC, also entered into
master agreements.
   The master agreement approved by the authority in
the master agreement proceeding contained a financial
mechanism known as a ‘‘contract for differences’’ by
which the amounts to be paid to or, in some cases, by
capacity resources were to be determined.7 In 2010, a
dispute arose over the manner in which the contract
for differences provision should operate under certain
circumstances (capacity clearing price dispute).8
Accordingly, notwithstanding the contractual dispute
resolution provision, Waterside submitted a motion to
the authority requesting that it open the master
agreement proceeding and resolve the dispute in its
favor. In the alternative, Waterside requested that the
authority amend the master agreement to reflect the
original intent of the parties.9
   The authority granted Waterside’s motion to open the
master agreement proceeding to resolve the capacity
clearing price dispute, and, in Docket No. 05-07-14RE02,
it combined the dispute with five other disputes that
had arisen from other master agreements (combined
proceeding). The authority identified the plaintiff as a
participant in the combined proceeding. The authority
issued a draft decision on May 4, 2011, in which it
rejected the capacity resources’ interpretation of the
master agreement with respect to the capacity clearing
price dispute. The plaintiff submitted written excep-
tions to this portion of the draft decision, stating that
it had ‘‘an interest in this proceeding to the extent that
the [authority’s] ruling affects [the Kleen Energy] [m]as-
ter [a]greement . . . .’’ On May 18, 2011, the authority
issued its final decision in the combined proceeding,
in which it again rejected the capacity resources’ inter-
pretation of the master agreement.
   Thereafter, Waterside submitted to the authority a
petition for a declaratory ruling, Docket No. 11-08-09,
in which it challenged the authority’s decision in the
combined proceeding. Although Waterside had asked
the authority to amend the master agreement to reflect
the intent of the parties in its motion to open, Waterside
now argued in its petition for a declaratory ruling that
the authority was barred by § 16-243m from modifying
the master agreement after its effective date. It further
claimed that the decision constituted an unconstitu-
tional taking. The plaintiff filed a motion in support
of Waterside’s petition in which it requested that the
authority make it a party to the proceedings on the
petition.10 The authority issued a draft ruling on Water-
side’s petition in which it concluded that its resolution
of the capacity clearing price dispute was a clarification
based on the plain language of the master agreement
and did not modify the terms and conditions of the
agreement. Accordingly, it affirmed its decision in the
combined proceeding. The plaintiff submitted a letter
to the authority in lieu of written exceptions to the draft
ruling in which it stated that it adopted Waterside’s
written exceptions in full. Thereafter, the authority
issued a final decision on Waterside’s petition for a
declaratory ruling that was substantially similar to its
draft decision.
   The plaintiff then appealed from the authority’s
declaratory ruling to the trial court. General Statutes
§ 4-183. The Office of Consumer Counsel and the power
company filed motions to intervene as party defendants
in the plaintiff’s appeal, which the trial court granted.11
The plaintiff claimed, among other things, that the
authority had ‘‘exceeded and abused its authority by
failing to require the parties to submit to the dispute
resolution provisions of [§ 12.10] of the [m]aster
[a]greement.’’12 During a status conference on the
administrative appeal, the trial court requested that the
parties submit briefs on the question of whether the
matter ‘‘might need to be remanded to the [authority]
for further action’’ to determine whether the parties
were required to proceed under the dispute resolution
procedures set forth in § 12.10 of the Kleen Energy
master agreement. Thereafter, the trial court ordered
that the matter be remanded to the authority for consid-
eration of that issue.
  The plaintiff then filed a motion to stay the pending
administrative appeal pursuant to General Statutes § 52-
40913 and to compel arbitration of the capacity clearing
price dispute pursuant to General Statutes § 52-410 (a).14
The trial court denied the motion on the ground that,
acting in its capacity as an appellate tribunal in an
administrative appeal, it did not have the authority to
rule on the motion. The trial court also indicated, how-
ever, that it would be willing to continue the appellate
proceedings in order to provide the plaintiff with an
opportunity to file an application pursuant to § 52-410
in a separate proceeding.
   On November 15, 2012, the authority issued its deci-
sion pursuant to the remand order of the trial court in
the administrative appeal on the question of whether
the parties were required to proceed pursuant to the
dispute resolution procedures of the Kleen Energy mas-
ter agreement. The authority concluded that the plain-
tiff had waived its rights under that provision by failing
to raise them in a timely manner, by participating in
the combined proceeding and the proceeding on the
declaratory ruling, and by failing to object to the propri-
ety of those proceedings. Thereafter, on December 28,
2012, the plaintiff appealed from that decision to the
trial court, and that appeal was consolidated with the
plaintiff’s initial appeal from the authority’s declaratory
ruling on the capacity clearing price dispute. The Office
of Consumer Counsel and the power company also
intervened as party defendants in this second appeal.
   On December 28, 2012, the plaintiff also filed an appli-
cation to compel arbitration in the Superior Court for
the judicial district of Middlesex (action to compel arbi-
tration). The trial court in the action to compel arbitra-
tion ultimately stayed the action, however, pending
resolution of the administrative appeal. The court rea-
soned that allowing the action to compel arbitration to
proceed while the administrative appeal was pending
would potentially give rise to ‘‘ ‘forum shopping’ ’’ or
to inconsistent judgments. The court further reasoned
that it was likely that the issues to be raised in the
arbitration proceedings would be resolved in the admin-
istrative appeal, thereby resulting in administrative
res judicata.
  Thereafter, the trial court in the administrative
appeals concluded that the authority had jurisdiction
both to determine whether the plaintiff had waived its
contractual right to arbitrate the capacity clearing price
dispute and to resolve the merits of that dispute in
proceedings on a petition for a declaratory ruling pursu-
ant to General Statutes § 4-176 (a). The court further
concluded that the authority properly had determined
that the plaintiff had waived its contractual right to
arbitration and that the authority properly had resolved
the capacity clearing price dispute. Accordingly, it dis-
missed the plaintiff’s appeals. This appeal followed.
   The plaintiff contends on appeal that the trial court
improperly determined that: (1) the authority did not
violate the plaintiff’s contractual right to arbitrate the
capacity clearing price dispute; (2) the plaintiff waived
its contractual right to arbitrate the dispute; (3) the
authority had jurisdiction to rule on the arbitrability of
the dispute; (4) the authority had jurisdiction pursuant
to § 4-176 (a) to issue a declaratory ruling resolving
the dispute; and (5) the authority did not violate the
plaintiff’s constitutional due process rights. We con-
clude that the authority lacked jurisdiction to resolve
the capacity clearing price dispute. Because this conclu-
sion is dispositive, we need not address the plaintiff’s
other claims.
   We begin our analysis with the standard of review.
‘‘Administrative agencies are tribunals of limited juris-
diction and their jurisdiction is dependent entirely [on]
the validity of statutes vesting them with power and
they cannot confer jurisdiction [on] themselves. . . .
We have recognized that [i]t is clear that an administra-
tive body must act strictly within its statutory authority,
within constitutional limitations and in a lawful manner.
. . . It cannot modify, abridge or otherwise change the
statutory provisions, under which it acquires authority
unless the statutes expressly grant it that power.’’ (Inter-
nal quotation marks omitted.) Wheelabrator Lisbon,
Inc. v. Dept. of Public Utility Control, 283 Conn. 672,
685, 931 A.2d 159 (2007).
   ‘‘[A] subject matter jurisdictional defect may not be
waived . . . [or jurisdiction] conferred by the parties,
explicitly or implicitly. . . . [T]he question of subject
matter jurisdiction is a question of law . . . and, once
raised, either by a party or by the court itself, the ques-
tion must be answered before the court may decide the
case. . . . We have long held that because [a] determi-
nation regarding . . . subject matter jurisdiction is a
question of law, our review is plenary.’’15 (Internal quota-
tion marks omitted.) Id.
  Section 4-176 (a) provides: ‘‘Any person may petition
an agency, or an agency may on its own motion initiate
a proceeding, for a declaratory ruling as to the validity
of any regulation, or the applicability to specified cir-
cumstances of a provision of the general statutes, a
regulation, or a final decision on a matter within the
jurisdiction of the agency.’’ The defendants contend
that the authority had jurisdiction to issue a declaratory
ruling on the capacity clearing price dispute pursuant
to § 4-176 because: (1) the ruling required the authority
to apply its decision in the master agreement proceed-
ing to the specific circumstances of the capacity clear-
ing price dispute; and (2) the ruling required the
authority to apply § 16-243m to those circumstances.
We disagree.
   We first address the defendants’ claim that the author-
ity had jurisdiction to issue the declaratory ruling
because it was applying its decision in the master
agreement proceeding, in which the authority approved
the form of the master agreement, to the specific cir-
cumstances involved in the capacity clearing price dis-
pute. As we have indicated, § 4-176 (a) provides that
an agency may issue a declaratory ruling on the ‘‘appli-
cability to specified circumstances of . . . a final deci-
sion on a matter within the jurisdiction of the agency.’’
(Emphasis added.) Section 4-166 (5) defines in relevant
part a ‘‘ ‘[f]inal decision’ ’’ for purposes of the UAPA as
‘‘(A) the agency determination in a contested case, (B)
a declaratory ruling issued by an agency pursuant to
section 4-176, or (C) an agency decision made after
reconsideration. . . .’’ See also General Statutes § 16-
9 (‘‘[a]ny final decision, order or authorization of the
[authority] in a contested case shall constitute a final
decision for the purposes of [the UAPA]’’). Because the
master agreement proceeding did not involve a con-
tested case, a declaratory ruling or an agency decision
made after reconsideration, it did not result in a ‘‘final
decision’’ for purposes of § 4-176 (a). Accordingly, we
conclude that the authority did not have statutory
authority to issue a declaratory ruling applying its deci-
sion in the master agreement proceeding to the capacity
clearing price dispute.
   The authority further contends that, because it
approved the Kleen Energy master agreement in a con-
tested case, the capacity contract proceeding, the deci-
sion was a ‘‘final decision’’ for purposes of § 4-176 (a)
and, therefore, it had jurisdiction to apply that decision
in the proceeding on the petition for a declaratory rul-
ing. The authority’s initial decision on the capacity
clearing price dispute was issued, however, in the com-
bined proceeding, the proceeding in which the authority
had opened the master agreement proceeding, which
was not a contested case. Presumably, Waterside had
requested the authority to open that specific proceeding
to resolve the capacity clearing price dispute because
the dispute required the authority to interpret and apply
the form master agreement, which was the subject of
the master agreement proceeding, not to evaluate
whether specific capacity resources were qualified to
execute the master agreement, which was the subject
of the capacity contract proceeding.16 In turn, the
authority’s declaratory ruling related solely to the issues
that had been decided in the combined proceeding, and
the authority expressly reaffirmed its decision in the
combined proceeding in its declaratory ruling. Because
the authority did not apply its decision in the capacity
contract proceeding to the circumstances of the capac-
ity clearing price dispute when it issued its declaratory
ruling, we reject this claim.
   We next address the defendants’ claim that the
authority had jurisdiction to issue a declaratory ruling
on the capacity clearing price dispute because it was
applying the provisions of a statute within its jurisdic-
tion to the circumstances of the dispute. See General
Statutes § 4-176 (a) (agency is authorized to issue
‘‘declaratory ruling as to . . . the applicability to speci-
fied circumstances of a provision of the general stat-
utes’’). Specifically, the Office of Consumer Counsel
points out in its brief to this court that, pursuant to
§ 16-243m (e), the master agreement was required to
transfer ‘‘all the rights to the installed capacity . . .
locational forward reserve capacity and similar rights’’
from capacity resources to electrical distribution com-
panies and, pursuant to § 16-243m (f), ‘‘[e]ach person
submitting a proposal pursuant to this section shall
agree to forgo or credit reliability must run payments,
locational installed capacity payments or payments for
similar purposes . . . .’’ In addition, the power com-
pany points out in its brief that § 16-243m (i) provides
in relevant part that the master agreement must ‘‘(1)
result in the lowest reasonable cost of such . . . ser-
vices, (2) increase reliability, and (3) minimize federally
mandated congestion charges to the state over the life
of the contract. . . .’’ The authority did not rely on or
even refer to these provisions, however, either in its
decision in the combined proceeding or in its declara-
tory ruling. Rather, the authority relied exclusively on
the plain language of the master agreement’s pricing
provision, the form of which was not dictated by
§ 16-243m.17
   The defendants further rely on this court’s decision
in Wheelabrator Lisbon, Inc. v. Dept. of Public Utility
Control, supra, 283 Conn. 672, and a decision of the
Superior Court, Minnesota Methane, LLC v. Dept. of
Public Utility Control, Superior Court, judicial district
of New Britain, Docket No. CV-04-0527217-S (March 20,
2006) (unpublished opinion), aff’d, 283 Conn. 700, 931
A.2d 177 (2007), to support their position that the
authority has jurisdiction to interpret a contract that it
has approved in a decision. We conclude that those
cases are distinguishable. In Wheelabrator Lisbon, Inc.
v. Dept. of Public Utility Control, supra, 679–81, the
plaintiff, Wheelabrator Lisbon, Inc. (Wheelabrator),
entered into a contract to sell electricity to the power
company, which the Department of Public Utility Con-
trol (department) then approved in a proceeding pursu-
ant to General Statutes (Rev. to 1991) § 16-243a and the
department’s implementing regulations. Thereafter, a
dispute arose as to whether the electricity that Wheela-
brator had agreed to sell included the right to certain
renewable energy certificates. Id., 682–83. Wheela-
brator claimed that the department lacked jurisdiction
to resolve the dispute pursuant to § 4-176 because the
dispute involved ‘‘a question of the intent of the parties
under a privately negotiated agreement, and no state
statute confers jurisdiction on the department to decide
such an issue.’’ Id., 684. We concluded that the resolu-
tion of the issue turned on ‘‘(1) whether the legislature
intended that the word ‘electricity’ in the phrase ‘rates
for electricity purchased from a private power producer
. . . based on the full avoided costs’ in General Statutes
[(Rev. to 1991)] § 16-243a (c) . . . include the renew-
able energy component represented by the certificates
or, instead, meant generic electricity without the renew-
able energy component, and (2) whether the electricity
that the utility purchased at the avoided cost rate should
be applied to its renewable energy portfolio require-
ment under [General Statutes] § 16-245a (a), or, instead,
the utility should be required to purchase both the elec-
tricity and the certificates to meet the requirement.’’
(Emphasis in original.) Id., 688–89. Because the depart-
ment was charged with implementing those statutes,
we concluded that the department had jurisdiction to
resolve the dispute pursuant to § 4-176. Id., 686–87; id.,
687 (‘‘the meaning of the agreement’s pricing provisions
. . . is more a question of legislative intent and public
policy than a question of the intent of the parties’’). In
contrast, as we have explained, the resolution of the
capacity clearing price dispute in the present case did
not require the authority to construe or apply any spe-
cific statutory provision.18 Accordingly, the reasoning
in Wheelabrator Lisbon, Inc., does not apply here.
   Minnesota Methane, LLC v. Dept. of Public Utility
Control, supra, Superior Court, Docket No. CV-04-
0527217-S, involved the same issue as Wheelabrator
Lisbon, Inc. The trial court in that case concluded
broadly that that the department had jurisdiction under
§ 4-176 to resolve any disputes arising under a contract
that the department had approved in a ‘‘decision . . . .’’
Id. On appeal to this court, however, we affirmed the
judgment of the trial court on the basis of the same
reasoning that we had applied in Wheelabrator Lisbon,
Inc. v. Dept. of Public Utility Control, supra, 283 Conn.
688–89, namely, that the department had jurisdiction
to issue a declaratory ruling pursuant to § 4-176 because
it was required to construe and apply General Statutes
(Rev. to 2003) § 16-243a and General Statutes (Rev.
to 2003) § 16-245a to resolve the dispute. Minnesota
Methane, LLC v. Dept. of Public Utility Control, 283
Conn. 700, 712, 931 A.2d 177 (2007). For the reasons
that we have explained, to the extent that the trial
court’s decision in Minnesota Methane, LLC, suggests
that the department has broad authority to issue declar-
atory rulings pursuant to § 4-176 whenever it is asked
to interpret a contract that it was involved in drafting,
even if the contract was not approved in a contested
case and the dispute did not require the department to
apply a statute to the specific circumstances of the
contractual dispute, we reject any such interpretation.19
   Finally, the defendants claim that, even if the author-
ity did not have jurisdiction to issue a declaratory ruling
to resolve the capacity clearing price dispute pursuant
to § 4-176, it had jurisdiction to determine whether the
master agreement should be modified to reflect the
original intent of the parties pursuant to § 16-9. See
General Statutes § 16-9 (‘‘authority may, at any time,
for cause shown, upon hearing had after notice to all
parties in interest, rescind, reverse or alter any decision,
order or authorization by it made’’). We cannot con-
clude, however, that § 16-9 was intended to confer juris-
diction on the authority to unilaterally alter a ‘‘decision’’
approving the form of a contract after private parties
have agreed to its terms, at least not in the absence of
any express statutory provision mandating the form of
the contract or conferring continuing jurisdiction on
the authority to modify it. Such an interpretation would
potentially allow the authority to impair vested contrac-
tual rights and, accordingly, must be rejected as consti-
tutionally suspect.20 See U.S. Const., art. I, § 10 (‘‘[n]o
State shall . . . pass any . . . Law impairing the Obli-
gation of Contracts’’); Columbia Air Services, Inc. v.
Dept. of Transportation, 293 Conn. 342, 359, 977 A.2d
636 (2009) (legitimate claim of entitlement to contrac-
tual right constitutes protectable property interest for
purposes of constitutional due process provisions);
Ramos v. Vernon, 254 Conn. 799, 816, 761 A.2d 705
(2000) (‘‘fundamental principle of statutory interpreta-
tion . . . dictates that we read legislation to avoid,
rather than raise, constitutional challenges’’); cf. Pine-
man v. Oechslin, 195 Conn. 405, 414, 488 A.2d 803
(1985) (‘‘permitting unilateral modification of [a] . . .
contract by the state . . . defies the basic contract law
tenet that modification requires mutual assent’’ [inter-
nal quotation marks omitted]). Moreover, nothing in
§ 16-9 confers jurisdiction on the authority to exercise
the equitable power to reform a contract to conform
to the true intent of the parties. See Lopinto v. Haines,
185 Conn. 527, 531, 441 A.2d 151 (1981) (‘‘[a] cause of
action for reformation of a contract rests on the equita-
ble theory that the instrument sought to be reformed
does not conform to the real contract agreed upon and
does not express the intention of the parties and that
it was executed as the result of mutual mistake, or
mistake of one party coupled with actual or construc-
tive fraud, or inequitable conduct on the part of the
other’’ [internal quotation marks omitted]). A contract
reformation does not ‘‘alter’’ the terms of a contract, as
would be required for the authority to have jurisdiction
pursuant to § 16-9, but conforms the writing to the
actual contractual intent. Id., 532.
  Indeed, in an attachment to its decision in the master
agreement proceeding approving the form of the master
agreement, the authority stated that, ‘‘in response to
bidder calls for having an objective third party serve
as an arbiter of these commercial, [nonregulated con-
tracts], [the authority] has removed itself as much as
possible from serving . . . in a dispute resolution
role.’’ (Emphasis added.) Although the term nonregu-
lated is not defined, it is reasonable to conclude that
the authority was acknowledging that, after it approved
the form of the master agreement and specific parties
executed specific master agreements, the authority
would no longer have any regulatory authority to set
the terms of the master agreement.21 Cf. Freehold
Cogeneration Associates, L.P. v. Board of Regulatory
Commissioners, 44 F.3d 1178, 1192 (3d Cir.) (attempt
by Board of Regulatory Commissioners to modify con-
tract that it previously had approved constituted utility-
type regulation), cert. denied sub nom. Jersey Central
Power & Light Co. v. Freehold Cogeneration Associ-
ates, L.P., 516 U.S. 815, 116 S. Ct. 68, 133 L. Ed. 2d 29
(1995). Moreover, the authority concluded in its declara-
tory ruling that it could not ‘‘modify the [master
agreement] after the effective date except as provided
for in the [master] [a]greement22 or law’’; (footnote
added); and it identified no law authorizing it to modify
the agreement. Thus, the authority effectively conceded
that § 16-9 itself did not confer jurisdiction to ‘‘alter’’
the Kleen Energy master agreement if the authority
otherwise lacked statutory authority to modify the
terms of the contract or implicit authority to conform
them to an express statutory mandate.23
   In addition, the defendants again rely on this court’s
decision in Wheelabrator Lisbon, Inc. v. Dept. of Public
Utility Control, supra, 283 Conn. 689, to support their
claim that the authority had jurisdiction to resolve the
capacity clearing price dispute pursuant to § 16-9. See
id. (‘‘[w]e see no reason to conclude that the department
lacked jurisdiction to make these determinations
[regarding the ownership of the renewable energy cer-
tificates] under §§ 4-176 and 16-9’’). As we have
explained, however, the issue under review in Wheela-
brator Lisbon, Inc., was ‘‘more a question of legislative
intent and public policy than a question of the intent
of the parties’’ to the relevant contract; id., 687; and
resolution of the issue required the department to inter-
pret certain specific statutory provisions that it was
charged with implementing. In other words, the mean-
ing of the contract provision depended on, and was
required to be consistent with, the meaning of specific
statutory provisions. Thus, if the department in Wheela-
brator Lisbon, Inc., had determined that the contract
provision under review was inconsistent with the statu-
tory provisions, the parties were constructively on
notice that the provision must be altered to conform
to the statutes.24 See footnote 21 of this opinion. In
contrast, in the present case, the contract for differ-
ences provision of the master agreement was not dic-
tated by any specific statutory provision, and resolution
of the capacity clearing price dispute did not require
the authority to interpret or to apply the language of
any specific statutory provision. Thus, as we have
explained, the meaning and application of the contract
for differences provision was not primarily a matter
of legislative intent regarding the form of contracts
between electric distribution companies and capacity
resources. Accordingly, our decision in Wheelabrator
Lisbon, Inc., is not controlling here.
  Because we have concluded that the authority lacked
jurisdiction to issue a declaratory ruling to resolve the
capacity clearing price dispute pursuant to § 4-176 or
to resolve the dispute pursuant to § 16-9, there is no
need to address the plaintiff’s other claims on appeal.
Even if we were to assume that the plaintiff’s conduct
would have constituted a waiver of its right to arbitrate
the capacity clearing price dispute if the authority had
had jurisdiction to resolve the dispute, the plaintiff’s
conduct could not confer jurisdiction on the authority
that it otherwise would lack. Thus, the plaintiff’s claims
that the trial court improperly remanded the case to
the authority to resolve the waiver issue and that the
authority improperly determined that the plaintiff had
waived its right to arbitration are moot.25 Finally,
because our decision effectively nullifies the authority’s
decision in the combined proceeding and its declaratory
ruling, we need not address the question of whether
those rulings violated the plaintiff’s constitutional right
to due process.
   The judgment is reversed and the case is remanded
to the trial court with direction to render judgment
sustaining the plaintiff’s appeal from the authority’s
declaratory ruling; the judgment dismissing the plain-
tiff’s appeal from the authority’s order on remand is
affirmed.
      In this opinion the other justices concurred.
  1
     The Commissioner of Energy and Environmental Protection oversees
the Department of Energy and Environmental Protection, which was estab-
lished by the legislature while the administrative proceedings that culmi-
nated in this appeal were pending. The Department of Energy and
Environmental Protection was the successor agency to the Department of
Environmental Protection and the Department of Public Utility Control. See
Public Acts 2011, No. 11-80, § 1 (a). The legislature also designated the
authority as the replacement for the Department of Public Utility Control,
effective July 1, 2011. Public Act 11-80, § 1 (e).
   2
     Although § 16-243m has been amended by the legislature several times
since the events underlying the present case; see, e.g., Public Acts 2014,
No. 14-94, § 48; those amendments have no bearing on the merits of this
appeal. In the interest of simplicity, we refer to the current revision of
the statute.
   3
     The plaintiff appealed from the judgment of the trial court to the Appellate
Court, and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1.
   4
     General Statutes § 16-1 (a) (35) defines ‘‘ ‘[f]ederally mandated conges-
tion charges’ ’’ as ‘‘any cost approved by the Federal Energy Regulatory
Commission as part of New England Standard Market Design including,
but not limited to, locational marginal pricing, locational installed capacity
payments, any cost approved by the Public Utilities Regulatory Authority
to reduce federally mandated congestion charges in accordance with section
. . . 16-245m . . . .’’
   Although § 16-1 (a) has been amended by the legislature since the events
underlying the present case; see, e.g., Public Acts 2014, No. 14-134, § 1; those
amendments have no bearing on the merits of this appeal. For convenience,
we refer to the current revision of the statute.
   5
     General Statutes § 4-166 (4) defines ‘‘ ‘[c]ontested case’ ’’ as ‘‘a proceed-
ing, including but not restricted to rate-making, price fixing and licensing,
in which the legal rights, duties or privileges of a party are required by state
statute or regulation to be determined by an agency after an opportunity
for hearing or in which a hearing is in fact held, but does not include
proceedings on a petition for a declaratory ruling under section 4-176, hear-
ings referred to in section 4-168 or hearings conducted by the Department
of Correction or the Board of Pardons and Paroles . . . .’’
   6
     Section 12.10 of the master agreement provides in relevant part that
‘‘[e]xcept as otherwise expressly set forth herein, for any and all disputed
issues, the [p]arties shall refer to this [§] 12.10 . . . .’’ Under § 12.10 (a) of
the master agreement, the first step of dispute resolution is negotiation
between the executives of the respective parties to the agreement. Section
12.10 (a) also requires the parties to give notice to the authority of ‘‘any
dispute not resolved in the normal course of business . . . .’’ If these negoti-
ations are unsuccessful, § 12.10 (b) requires the parties to enter into media-
tion. If this step is also unsuccessful, § 12.10 (c) requires the parties to
submit the dispute to binding arbitration.
   7
     The contract for differences is a highly complex financial arrangement.
Although a full understanding of its operation is not required for purposes
of this opinion, we offer the following brief summary. ISO New England,
Inc. (ISO New England), is an ‘‘independent, not-for-profit corporation
responsible for keeping electricity flowing across the six New England states
and ensuring that the region has reliable, competitively priced wholesale
electricity today and into the future.’’ ISO New England, Inc., ‘‘About Us,’’
available at http://www.iso-ne.com/about (last visited October 9, 2015). To
further its mission, ISO New England operates a forward capacity market
and conducts annual forward capacity auctions in which capacity resources
compete ‘‘to obtain a commitment to supply capacity in exchange for a
market-priced capacity payment.’’ ISO New England, Inc., ‘‘Forward Capac-
ity Market,’’ available at http://www.iso-ne.com/markets-operations/
markets/forward-capacity-market (last visited October 9, 2015). The author-
ity’s decision approving the Kleen Energy master agreement states that,
under the contract for differences financial arrangement, ‘‘the contract will
have a variable payment structure incorporating the [forward capacity mar-
ket] and [locational forward reserve market] payments already in place.
Bidders will submit a [f]inancial [b]id in [dollar per kilowatt] per annum
terms, referred to as the [a]nnual [c]ontract [p]rice. This price, along with
market clearing prices in the [forward capacity market] and the [locational
forward reserve market] (at the option of the [b]idder), will be used to settle
the monthly payments between the contract counterparties. If the [a]nnual
[c]ontract [p]rice is above the actual market clearing price in the [forward
capacity market] and, if elected, the [locational forward reserve market],
the [b]uyer will true up the [s]upplier, by paying the difference between
the [a]nnual [c]ontract [p]rice and market clearing prices in the [f]orward
[c]apacity [a]uction . . . and the [f]orward [r]eserve [a]uction . . . with
some adjustments, thus ensuring a stable stream of revenue to the [s]upplier.
If the [a]nnual [c]ontract [p]rice is lower than actual market clearing prices,
the [s]upplier will make payments to the [b]uyer, based on the difference
between the [a]nnual [c]ontract [p]rice and the market clearing prices, sub-
ject to certain adjustments.’’
   8
     Because the details of this dispute have no bearing on the claims that
we are required to resolve in this appeal, a full understanding of the dispute
is not required. Briefly stated, the dispute concerned what should happen
when the annual forward capacity auction conducted by ISO New England,
Inc. (ISO New England); see footnote 7 of this opinion; clears at the floor
price. In the 2010–2011 auction, the capacity clearing price reached the floor
price of $4.50 per kilowatt with excess capacity still remaining. In other
words, there were more capacity resources supplying bids than ISO New
England wished to accept. Accordingly, pursuant to its rules governing
forward capacity auctions, ISO New England adjusted the floor clearing price
by ‘‘clearing’’ all available capacity and prorating payment to all capacity
resources that had cleared at the price, thereby reducing the actual price
paid to capacity resources to $4.25 per kilowatt. The capacity resources
complained that, ‘‘if the non-prorated [c]apacity [c]learing [p]rice is utilized
to determine the capacity portion of the [m]onthly [p]ayment [a]mount
instead of the [p]ayment [r]ate, there will be a disconnect between a [s]uppli-
er’s actual revenues from [ISO New England] for capacity and the [forward
capacity auction] [m]arket [p]rice. Specifically, the [s]upplier will be credited
with sums that it never received, thereby causing the [s]upplier to pay too
much or receive too little in the contractually mandated true-up process.’’
   9
     Section 12.8 (b) of the master agreement provides in relevant part that,
‘‘[e]xcept to the extent herein provided for, no amendment or modification
to this [a]greement shall be enforceable unless reduced to writing, approved
by the [authority], and executed by both [p]arties.’’
   10
      It is unclear from the record whether the authority ever ruled on the
plaintiff’s request to be made a party to the proceeding on Waterside’s
petition for a declaratory ruling. It appears, however, that the authority
consistently treated the plaintiff as a participant in the proceeding.
   11
      References hereinafter to the defendants, collectively, are to the author-
ity, acting on behalf of the defendant, the Commissioner of Energy and
Environmental Protection, and the intervening defendants, the Office of
Consumer Counsel and the power company.
   Waterbury Generation intervened as a party plaintiff only in the plaintiff’s
administrative appeal to the trial court from the authority’s declaratory
ruling, but has not participated in this appeal from the judgment of the trial
court and, unless otherwise indicated, all references to the plaintiff in this
opinion are to Kleen Energy Systems, LLC.
   Waterside filed a separate appeal from the authority’s declaratory ruling.
The trial court in that appeal concluded that the authority had reasonably
resolved the capacity clearing price dispute and, accordingly, it dismissed
Waterside’s appeal.
   12
      While the appeal was pending, the plaintiff submitted a letter to the
authority stating that, pursuant to § 12.10 of the Kleen Energy master
agreement, it was providing initial notice that it disputed the power com-
pany’s interpretation of the Kleen Energy master agreement with respect
to the capacity clearing price dispute. See footnote 6 of this opinion. In
response, the power company wrote a letter to the plaintiff in which it
stated that no dispute between the parties existed because the authority
had already resolved the capacity clearing price dispute in the proceedings
on Waterside’s request for a declaratory ruling. The power company also
stated that the issue of whether the authority had authority to resolve the
dispute or, instead, it should have been submitted to alternative dispute
resolution was currently pending before the trial court in the plaintiff’s
administrative appeal. Accordingly, the power company asked the plaintiff
to withdraw its request for alternative dispute resolution pending the trial
court’s decision.
   13
      General Statutes § 52-409 provides: ‘‘If any action for legal or equitable
relief or other proceeding is brought by any party to a written agreement
to arbitrate, the court in which the action or proceeding is pending, upon
being satisfied that any issue involved in the action or proceeding is referable
to arbitration under the agreement, shall, on motion of any party to the
arbitration agreement, stay the action or proceeding until an arbitration has
been had in compliance with the agreement, provided the person making
application for the stay shall be ready and willing to proceed with the arbi-
tration.’’
   14
      General Statutes § 52-410 (a) provides: ‘‘A party to a written agreement
for arbitration claiming the neglect or refusal of another to proceed with
an arbitration thereunder may make application to the superior court for
the judicial district in which one of the parties resides or, in a controversy
concerning land, for the judicial district in which the land is situated or,
when the court is not in session, to any judge thereof, for an order directing
the parties to proceed with the arbitration in compliance with their
agreement. The application shall be by writ of summons and complaint,
served in the manner provided by law.’’
   15
      The authority relies on Albright-Lazzari v. Freedom of Information
Commission, 136 Conn. App. 76, 44 A.3d 859, cert. denied, 305 Conn. 927,
47 A.3d 886 (2012), for the proposition that courts must defer to an agency’s
determination as to whether it has jurisdiction over a given matter pursuant
to a particular statute if that determination is time-tested and reasonable.
See id., 82–83 (‘‘[w]e have determined . . . that we will defer to an agency’s
interpretation of a statutory term only when that interpretation of the statute
previously has been subjected to judicial scrutiny or to a governmental
agency’s time-tested interpretation and is reasonable’’ [internal quotation
marks omitted]); id., 84–87 (deferring to determination of Freedom of Infor-
mation Commission [commission] that it lacked jurisdiction to determine
whether plaintiffs had right to access records of Department of Children
and Families because determination was time-tested and reasonable). We
disagree. Although the Appellate Court in Albright-Lazzari characterized
the issue before it as implicating the commission’s subject matter jurisdic-
tion, the court was actually reviewing the commission’s ruling on the mean-
ing and scope of certain statutes governing access to public records, which
the commission clearly had the authority and expertise to interpret in the
first instance. Id. Accordingly, it is debatable whether the ruling truly impli-
cated the commission’s subject matter jurisdiction. Cf. In re Jose B., 303
Conn. 569, 579–80, 34 A.3d 975 (2012) (‘‘the purported distinction between
a tribunal’s action [that] exceeds its statutory authority, which we have
treated as implicating the tribunal’s jurisdiction, and a tribunal’s action [that]
misconstrues its statutory authority, which we have treated as involving the
proper construction of the statute . . . has proven illusory in practice’’
[citation omitted; internal quotation marks omitted]). In the present case,
the interpretation of § 4-176, which is part of the UAPA, is not a matter
within the authority’s special authority or expertise. Moreover, the authority
makes no claim that its interpretation of the statute is time-tested and
reasonable. Accordingly, we conclude that the authority’s interpretation of
§ 4-176 is not entitled to deference.
   16
      We recognize that the authority discussed issues that had been resolved
in the master agreement proceeding in its decision in the capacity contract
proceeding, including the justification for the contract for differences provi-
sion. The authority stated in its decision in the capacity contract proceeding,
however, that it had ‘‘limited the scope [of] this proceeding in an attempt
to prevent revisiting issues about assumptions and evaluation methodologies
that were previously discussed, decided, and then relied on in [the master
agreement proceeding],’’ because ‘‘the [authority] did not want to have a
‘battle of experts’ in this contested case proceeding regarding issues that
had long ago been decided . . . in the past uncontested case . . . .’’
Although the authority somewhat reluctantly allowed the Office of Consumer
Counsel and other participants in the capacity contract proceeding to present
evidence and arguments relating to the form of the master agreement that
had been approved in the master agreement proceeding, including the con-
tract for differences provision, that was not the purpose of the proceeding
and the authority ultimately declined to revisit its earlier decision. Indeed, as
the authority expressly recognized, the participants in the capacity contract
proceeding had relied on the finality of the authority’s decision in the master
agreement proceeding. In any event, even if the authority could have issued
a declaratory ruling applying its decision in the capacity contract proceeding
to the specific circumstances involved in the capacity clearing price dispute
that is not what it actually did. Rather, as we have indicated, it applied its
decision in the combined proceeding, which was not a final decision for
purposes of § 4-176.
   17
      The authority points out that it stated in its decision in the capacity
contract proceeding that the contract for differences was ‘‘the preferred
approach in the context of the [ISO New England, Inc., markets] [see footnote
7 of this opinion] and [ISO New England, Inc.] [m]arket [r]ules and complies
with the legislative intent to procure capacity for Connecticut in [a] manner
designed to reduce [federally mandated congestion charges],’’ as required
by § 16-243m. The fact that the financial arrangement complied with § 16-
243m does not mean, however, that it was required by § 16-243m or that
the legislature had a preference for any particular type of pricing provision
or was concerned with the way that the contract for differences would
operate under the specific circumstances involved in the capacity clearing
price dispute.
   18
      The plaintiff claims that Wheelabrator Lisbon, Inc., is distinguishable
from the present case because the agreement in that case expressly provided
that payment disputes would be resolved by the department. See Wheela-
brator Lisbon, Inc. v. Dept. of Public Utility Control, supra, 283 Conn. 681.
Although it seems clear that the parties to a contract could agree to submit
a dispute to the department or the authority for resolution, it seems highly
doubtful that the parties could confer jurisdiction on the department or the
authority to render a declaratory ruling pursuant to § 4-176 by agreement
if the department would otherwise lack such jurisdiction. See id., 685 (‘‘[a]
subject matter jurisdictional defect may not be waived . . . [or jurisdiction]
conferred by the parties, explicitly or implicitly’’ [internal quotation marks
omitted]). As we have indicated, the basis for our decision in Wheelabrator
Lisbon, Inc., was not that the agreement under review expressly provided
that the department would resolve disputes, but that the dispute required
the department to construe and apply the statutes that it was charged with
implementing. We need not resolve the issue of whether the parties can
agree to confer jurisdiction on the authority to issue declaratory rulings
pursuant to § 4-176 in the present case, however, because the Kleen Energy
master agreement had no such provision.
   Similarly, to the extent that the plaintiff suggests that the authority lacked
jurisdiction to issue a declaratory ruling to resolve the capacity clearing
price dispute pursuant to § 4-176 because the parties to the Kleen Energy
master agreement had agreed to submit disputes to arbitration, we find it
highly doubtful that, if the authority had jurisdiction to issue a declaratory
ruling to resolve a contractual dispute, the parties could deprive the authority
of such jurisdiction by agreeing to arbitrate such disputes, although the
authority could exercise its jurisdiction only if the parties waived their right
to arbitrate. Cf. Catrini v. Erickson, 113 Conn. App. 195, 197, 966 A.2d
275 (2009) (agreement to arbitrate claim does not deprive trial court of
jurisdiction to address claim). We need not resolve this issue, however,
because we conclude that, even if the Kleen Energy master agreement had
not contained the dispute resolution provision, the authority would lack
such jurisdiction.
   19
      The authority also relies on Connecticut Resources Recovery Authority
v. Connecticut Light & Power Co., 34 Conn. App. 246, 641 A.2d 398 (1994),
to support its position that it had jurisdiction to issue a declaratory ruling
on the capacity clearing price dispute. In that case, the plaintiffs, who owned
and operated a waste-to-energy facility, entered into an agreement to sell
electricity to the power company. Id., 247. The agreement provided that
the department would resolve payment disputes and that technical and
engineering disputes would be resolved by binding arbitration. Id., 248 nn.2
and 3. A dispute arose and the parties disagreed as to whether it was a
pricing dispute or a technical dispute. Id., 248. The trial court found that it
was a pricing dispute that should be resolved by the department. Id. On
appeal, the Appellate Court concluded that the trial court’s finding was not
clearly erroneous, and it affirmed the judgment. Id., 249. The Appellate Court
stated in dictum, on which the authority in the present case relies, that ‘‘the
parties’ intent as evidenced by their agreement aligns with the intent of the
state legislature that the department regulate and supervise public utilities
and establish reasonable rates. . . . Both the parties’ agreement and public
policy dictate that this dispute be resolved by the department.’’ (Citation
omitted.) Id. There was no claim in Connecticut Resources Recovery Author-
ity, however, that the department lacked jurisdiction pursuant to § 4-176
to render a declaratory ruling resolving the dispute. Indeed, the opinion
does not even refer to § 4-176. Rather, the sole issue was whether the dispute
was a pricing dispute or a technical dispute. Moreover, there is no indication
in the Appellate Court’s opinion as to whether the department had approved
the agreement between the parties in a final decision in a contested case.
Accordingly, we find the case to be of little persuasive value.
   20
      If an express statutory provision confers regulatory authority on the
authority to continue to supervise and modify the terms of a contract that
it had approved after the contract has been executed, the parties are on
notice that they ultimately may not receive the benefit of the original bargain
and they can take that risk into account before entering the contract. Accord-
ingly, a subsequent modification of the contract by the authority pursuant
to the statute would not deprive a party of a contractual right that it had
bargained for. Moreover, if a statute mandates the form or the terms of a
particular contract, a contract that is inconsistent with the statute would
presumably be void as violating public policy. Brown v. Soh, 280 Conn. 494,
501, 909 A.2d 43 (2006) (‘‘contracts that violate public policy are unenforce-
able’’ [internal quotation marks omitted]). Thus, the parties to the contract
are on constructive notice that the agency that was charged with implement-
ing the statute and that approved a contract in a decision would have the
power to conform the contract to the statute pursuant to § 16-9.
   21
      The trial court relied on Mass v. United States Fidelity & Guaranty
Co., 222 Conn. 631, 649, 610 A.2d 1185 (1992), to support its conclusion that
the authority had jurisdiction to resolve the capacity clearing price dispute.
In Mass, the plaintiffs had claimed that the Insurance Commissioner lacked
authority to adopt a particular regulation because the regulation conflicted
with the intent of the governing statute. Id., 648–49. This court concluded
that the regulation was authorized because it was consistent with the statu-
tory intent and agencies have ‘‘a very broad grant of regulatory authority
in filling in the interstices’’ of the statutory schemes that they are charged
with implementing. (Internal quotation marks omitted.) Id., 649. In the pres-
ent case, the authority has not adopted any regulations governing the form of
the master agreement, which it characterized as a ‘‘[nonregulated] contract.’’
Moreover, Mass did not involve an agency’s authority to alter the form
of a contract that it has approved after the contract has been executed.
Accordingly, our decision in Mass has no application here.
   22
      See footnote 9 of this opinion.
   23
      In the authority’s decision in the proceeding on remand from the plain-
tiff’s initial appeal, the authority concluded that it was not constrained from
modifying the master agreement because it was not a contract ‘‘for the sale
of energy or capacity in which title or property rights to energy or capacity
are transferred to an electric distribution company.’’ Rather, it was a ‘‘finan-
cial [contract] in which [the plaintiff] is obligated to perform by making
itself available to perform as a capacity resource in the ISO New England
[Inc.] [f]orward [c]apacity [m]arket.’’ See footnote 7 of this opinion. Accord-
ingly, the authority concluded, the modification of the master agreement
did not ‘‘fall within [the Federal Energy Regulatory Commission’s] exclusive
wholesale electric energy ratemaking jurisdiction.’’ See Wheelabrator Lis-
bon, Inc. v. Dept. of Public Utility Control, 531 F.3d 183, 185, 188 (2d Cir.
2008) (Federal Energy Regulatory Commission has exclusive responsibility
‘‘for regulating the rates charged by qualifying facilities in power purchase
agreements’’ pursuant to provision of federal public utility regulatory act,
16 U.S.C. § 824a-3 [e]). The authority has provided no authority for the
proposition, however, that it has jurisdiction to modify any contract that it
has approved that does not fall within the exclusive jurisdiction of the
Federal Energy Regulatory Commission, even after the contract has been
executed, and even in the absence of statutory authority to modify the
contract or implicit authority to conform it to statutory requirements.
   24
      There was no express claim in Wheelabrator Lisbon, Inc., that the
contract under review in that case should be altered to conform to the
governing statutes. It was implicit in that case, however, that, if upon review
of the contract, the department determined that it was inconsistent with the
provisions of the governing statutes, the department would have jurisdiction
under § 16-9 to alter its terms to conform to the statute. Wheelabrator Lisbon,
Inc. v. Dept. of Public Utility Control, supra, 283 Conn. 689 (contract ‘‘was
subject to review and approval by the department to ensure that it complied
with the applicable statutes and regulations and that it was consistent with
public policy regardless of whether the parties voluntarily had agreed to its
terms’’). Although Wheelabrator claimed that ‘‘the department’s substitution
of its dominion over the [certificates] for [Wheelabrator’s] control over
the property is a taking without compensation’’ in violation of the state
constitution; (internal quotation marks omitted) id., 699; it did not claim
that allowing the department to alter the contract to conform to the statute
pursuant to § 16-9 would violate constitutional due process principles or
the impairment of contracts clause.
   25
      We emphasize that we do not condone the plaintiff’s conduct in this
matter. The conclusion of the authority and the trial court that the plaintiff
engaged in forum shopping and that its conduct resulted in the waste of
administrative and judicial resources finds support in the record. Such behav-
ior, however, cannot confer jurisdiction on the authority that was other-
wise lacking.